         Case 2:02-cv-02964-AB Document 393 Filed 04/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES ex rel. YOASH                    :
 GOHIL,                                         :
           Plaintiff/Relator.                   :         CIVIL ACTION
                                                :         No. 02-2964
               v.                               :
                                                :
 SANOFI U.S. SERVICES INC. et al.,              :
             Defendants.                        :

                                           ORDER

       AND NOW, this 16th day of April, 2020, it is ORDERED that Aventis’s Motion for

Reconsideration (ECF No. 372) is DENIED without prejudice. Aventis may submit another

motion for reconsideration, if it chooses to do so. Any such motion must be filed on or before

April 23, 2020, no later than noon EST.



                                            __s/ ANITA B. BRODY, J.____
                                            ANITA B. BRODY, J.



Copies VIA ECF 04/16/2020
